Title: From John Quincy Adams to Thomas Boylston Adams, 5 February 1806
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 5. Feby: 1806.

Your favour of the 19th: of last Month, has been several days in my hands.—I have enclosed you the two sheets which were wanting to complete your files of the Journals of the House, but I cannot find a spare copy of the first sheet of the Senate’s Journals—I send most of the public documents to Shaw, because he wants them more than you, and because you will always have the first perusal of those among them which you will think it worth your while to read.
In the intimation I gave you in a former letter to your mother, of my wish that you would bring forward a certain Resolution, I had at once in view what I thought would be a useful public measure, and what it appeared to me would be creditable to yourself—Your present situation is one in which as your warm friend and well-wisher, I am desirous to see you bring yourself forward to the public eye—You are fully competent to appear as an active and influential member of the body to which you belong; and you cannot shew yourself there to advantage, without at the same time rendering yourself useful to your Country—You have always in your choice the topic upon which you may commence operations, and to possess yourself fully of a subject, before you make it a material for legislative discussion—and if you do not like the one I intimated, think of some other—
I did not fully understand your wit upon the subject of yankey grain and salt-pork; but I find something on the same subject in other letters from Quincy, which has made it intelligible—I have as you well know no antipathies either to pudding or pork, and I have no doubt but my children would fare as well upon them as upon any thing more delicate or luxurious—The more thoroughly they are made to be Yankeys in Heart and Soul the more comfort I am sure they will afford to me.
It is true, as you have observed that the Senate have hitherto during the Session, more frequently thought proper to place me upon Committees than at former Sessions, and your inference from it is naturally enough a pleasing one—But on the one hand you must not draw your conclusions too extensively from a circumstance of merely an equivocal nature; and on the other you will perceive that it brings an additional load of business, requiring a still closer application than I have heretofore given to the subjects which occasionally come before us for discussion—Our Committees are all appointed by ballot, and a plurality of votes forms the choice—Hence it often happens that a member gets upon a Committee who would not obtain a majority—And this body has already manifested by majorities some jealousy of its own elections by pluralities, in the course of the present Session—in all probability arising from the very circumstance which you have observed with pleasure—You will find for instance that three successive Committees, one of five members, and the two others of seven, have been appointed upon what is substantially one and the same subject—One upon a Memorial from the Merchants of New York, a second upon a part of the President’s Message, and a third upon a memorial from the Merchants of Philadelphia—Yet when the ballots were taken; all the members on the first were again placed upon the others with the addition of two members on the second and third—I presume you remarked the appointment of these three Committees on the Journals, and without this explanation must have thought it somewhat extraordinary—I have this day enclosed to your father a Report from one of these three Committees, consisting of three Resolutions upon I wish you to pause and ponder. The first and second of these Resolutions are in substance mine—All three were drawn up by me—The third was not my measure, for I had in contemplation a very different one; but from a Spirit of accommodation I acquiesced in the proposal of another, modified as it stands—I shall probably vote for it eventually; but it is doubtful whether that or either of the others will be adopted.—
This Subject has engaged much of the Time we have to spare in the intervals between our daily Sessions—The Committee have met every day for many days past—Several other of the Committees on which I am placed, are of considerable importance, and require much labour of investigation; both in Committee, and at home preparatory for meeting in Committees—so you see that I whom you have charged with too anxious an attention to the public business, heretofore have double duties put upon me by the frequent assignment of this Committee-service to me.
I lament exceedingly the disaster which has happened to you by the loss of your thermometer, but I hope Shaw has contrived to have a record kept in Boston—I hoped before this time to have sent him my register for the month of January; but I have not yet had time to copy it off.—I will thank you to ask him whether he ever ship’d for this place a box of macaroni which I left at Whitcomb’s, to be sent me, and which Shaw promised to put on board the first vessel that should come from Boston to Alexandria or Georgetown.
We have as yet the prospect of a long Session—Upwards of two months have elapsed since we met, and no one subject of material importance has yet been brought to a conclusion—Many of the most important have scarcely got fairly before either house for discussion—I have little expectation of reaching home earlier than May; if it should extend to the middle of June, I should not be surprized.
You will find by the multitude of Resolutions and Motions in both Houses pointed against Great Britain, which will come to your knowledge, that we are in a towering passion with her; but we shall temper our valour with discretion—You must not be alarmed at our sounding words—In all probability we shall content ourselves with talking big; and then we can boast as much of our heroism, as we have done in relation to our affairs with the Barbary Powers.
The Supreme Court of the United States should have been in Session this week; but I believe there are not enough of the Judges present to form a Court—Judge Chase is ill at Baltimore; and Judge Cushing is unwell here, so that he has hitherto been unable to attend.We are all in tolerable health—Farewell.
